Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-11 are currently pending in the instant application. Claims 8 and 11 are rejected, claims 9 and 10 are objected and claims 1-7 are considered allowable in this Office Action.
I.	Priority
The instant application is a CON of PCT/US2019/054928, filed on October 7, 2019 which claims benefit of US Provisional Applications 62/828,026, filed on April 2, 2019 and 62/743,757, filed on October 10, 2018. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) was filed in the instant application.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mjalli, et al. (US 7,361,678). The instant invention claims 

    PNG
    media_image1.png
    200
    764
    media_image1.png
    Greyscale

 The Mjalli, et al. reference teaches imidazole derivatives such as 
    PNG
    media_image2.png
    173
    602
    media_image2.png
    Greyscale
 (See Ex. 404, Table 1, columns 225-226) and the use of these imidazole derivatives in pharmaceutical compositions comprising the compound or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier (see issued claims 6 and 13, for example).  This species of compound anticipates the species of the instant invention as defined in claim 8.  

IV.	Objections

Dependent Claim Objections
Dependent Claims 9 and 10 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626